Exhibit 10.3

POTLATCH CORPORATION

SEVERANCE PROGRAM FOR EXECUTIVE EMPLOYEES

(Effective December 5, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   ADOPTION AND PURPOSE OF PROGRAM    2

SECTION 2.

   DEFINITIONS    2

SECTION 3.

   ELIGIBILITY AND DETERMINATION OF VESTING SERVICE    7

SECTION 4.

   SEVERANCE BENEFITS    7

SECTION 5.

   CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS    11

SECTION 6.

   TIME AND FORM OF BENEFIT    14

SECTION 7.

   EFFECT OF DEATH OF EMPLOYEE    14

SECTION 8.

   AMENDMENT AND TERMINATION    15

SECTION 9.

   CLAIMS PROCEDURE    15

SECTION 10.

   REVIEW PROCEDURE    16

SECTION 11.

   RESOLUTION OF DISPUTES INVOLVING SECTION 5    17

SECTION 12.

   BASIS OF PAYMENTS TO AND FROM PROGRAM    18

SECTION 13.

   NO EMPLOYMENT RIGHTS    18

SECTION 14.

   NON-ALIENATION OF BENEFITS    18

SECTION 15.

   SUCCESSORS AND ASSIGNS    18

SECTION 16.

   NOTICES    18

 

i



--------------------------------------------------------------------------------

POTLATCH CORPORATION

SEVERANCE PROGRAM FOR EXECUTIVE EMPLOYEES

Effective December 5, 2008

 

SECTION 1. ADOPTION AND PURPOSE OF PROGRAM.

The Potlatch Corporation Severance Program for Executive Employees (the
“Program”) was adopted effective December 5, 2008, by Potlatch Corporation (the
“Corporation”) to provide a program of severance payments to certain employees
of the Corporation, and their designated subsidiaries. The Program is an
employee welfare benefit plan within the meaning of section 3(1) of ERISA and
section 2510.3-1 of the regulations issued thereunder. The plan administrator of
the Program for purposes of ERISA is the Corporation.

 

SECTION 2. DEFINITIONS.

(a) “Affiliate” means any other entity which would be treated as a single
employer with the Corporation under Section 414(b) or (c) of the Code, provided
that in applying such Sections and in accordance with the rules of Treasury
Regulations Section 1.409A-1(h)(3), the language “at least 50 percent” shall be
used instead of “at least 80 percent.”

(b) “Appeals Committee” means the appeals committee described in Section 10.

(c) “Base Compensation” means an Eligible Employee’s base rate of pay as in
effect at the time the Eligible Employee Separates from Service, or, if greater,
the rate in effect at the time the material change described in Section 5(a)(iv)
occurs or the time a Change of Control described in Section 5(b) occurs, if
applicable. An Eligible Employee’s base rate of pay shall be determined without
reduction for (i) any Deferred Contributions made by the Eligible Employee
pursuant to the Salaried 401(k) Plan or (ii) any contributions made by the
Eligible Employee pursuant to the Potlatch Custom Benefits Plan.

(d) “Board” means the Board of Directors of Potlatch Corporation.

(e) “Change of Control” means

(i) Upon consummation of a merger or consolidation involving the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Corporation (the “Outstanding Common Stock”) and the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination

 

2



--------------------------------------------------------------------------------

(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Corporation either directly or through one or more
subsidiaries),

(B) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act))
(a “Person”) (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any of its subsidiaries or such other
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock or common equity of the corporation or
other entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership is based on the beneficial
ownership, directly or indirectly, of Outstanding Common Stock or Outstanding
Voting Securities immediately prior to the Business Combination, and

(C) at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or

(ii) On the date that individuals who, as of 11:59 p.m. (Pacific) on the date of
the Distribution, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a member of the
Board on or subsequent to the day immediately following the date of the
Distribution whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the members of
the Board then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this proviso, any such individual whose appointment to the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of a member or members of the Board, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of, any Person other than the Incumbent Board; or

(iii) Upon the acquisition on or after the date of the Distribution by any
Person of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either

(A) the then Outstanding Common Stock, or

(B) the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Corporation,

 

3



--------------------------------------------------------------------------------

(II) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or

(III) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 2(e)(i); or

(iv) Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of the Corporation; or

(v) Upon the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

(f) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Executive Compensation and Personnel Policies
Committee of the Board of Directors of the Corporation.

(i) “Corporation” means Potlatch Corporation.

(j) “Distribution” means the distribution by the Corporation to its stockholders
of all of the outstanding shares of the common stock of Clearwater Paper
Corporation then owned by the Corporation, pursuant to the Separation and
Distribution Agreement between the Corporation and Clearwater Paper Corporation.

(k) “Eligible Employee” means a Principal Officer of a Participating Company or
other employee of a Participating Company who participates in the Program.

(l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Identification Date” means each December 31.

(n) “Incentive Plan” means the Potlatch Corporation Management Performance Award
Plan II, the Potlatch Corporation Annual Incentive Plan or any successor plan.

(o) “Key Employee” means an Eligible Employee who, on an Identification Date,
is:

(i) An officer of the Corporation or an Affiliate having annual compensation
greater than the compensation limit in Section 416(i)(1)(A)(i) of the Code,
provided that no more than fifty officers of the Corporation and its Affiliates
shall be determined to be Key Employees as of any Identification Date;

(ii) A five percent owner of the Corporation; or

 

4



--------------------------------------------------------------------------------

(iii) A one percent owner of the Corporation having annual compensation from the
Corporation and its Affiliates of more than $150,000.

If an Eligible Employee is identified as a Key Employee on an Identification
Date, then such Eligible Employee shall be considered a Key Employee for
purposes of the Plan during the period beginning on the first April 1 following
the Identification Date and ending on the next March 31.

(p) “Misconduct” means that the Eligible Employee

(i) Has been convicted of any felony or crime involving fraud, dishonesty or
moral turpitude;

(ii) Has engaged in unfair competition with a Participating Company or any
successor to a Participating Company;

(iii) Has induced any customer of a Participating Company or any successor to a
Participating Company to breach any contract with a Participating Company or any
successor to a Participating Company;

(iv) Has made any unauthorized disclosure of any of the secrets or confidential
information of a Participating Company or any successor to a Participating
Company;

(v) Has committed an act of embezzlement, fraud or theft with respect to the
property of a Participating Company or any successor to a Participating Company;
or

(vi) Has engaged in conduct, including any intentional, material violation of
any contractual or statutory duty that is not corrected following thirty
(30) days written notice, which is not in good faith and which directly results
in material loss, damage or injury to the business, reputation or employees of a
Participating Company or any successor to a Participating Company.

(q) “Normal Retirement Date” means “normal retirement date” as determined under
the Retirement Plan.

(r) “Participating Company” means the Corporation and its subsidiaries
designated by the Committee to participate in the Program.

(s) “Present Value” means the present value calculated using the assumed
discount rate applied in projecting the Corporation’s pension benefit
obligations for financial reporting purposes and the RP 2000 mortality table.

(t) “Principal Officers” means the president and chief executive officer, chief
financial officer, secretary, treasurer and controller and any elected
vice-president of a Participating Company.

(u) “Program” means the Potlatch Corporation Severance Program for Executive
Employees.

 

5



--------------------------------------------------------------------------------

(v) “Reduction in Authority or Responsibility” means

(i) The assignment to the Eligible Employee of any duties that are materially
inconsistent in any respect with the Eligible Employee’s position (which may
include status, offices, titles and reporting requirements), authority, duties,
or responsibilities as in effect immediately prior to such assignment, or

(ii) Any other action by a Participating Company or any successor to a
Participating Company which results in a material diminution in such position,
authority, duties, or responsibilities, excluding for this purpose (i) an
isolated, insubstantial, and inadvertent action taken in good faith and which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Eligible Employee, or (ii) any temporary Reduction in Authority or
Responsibility while the Eligible Employee is absent from active service on any
approved disability, or other approved leave of absence.

By way of example, a reduction under this definition shall include, but not be
limited to:

(A) The removal of any material division, business or operating unit, or other
business organization from the direct managerial responsibilities of the
Eligible Employee, or material reduction in the size or scope of responsibility
or operating budget of any division, business, operating unit, or other business
organization for which the Eligible Employee has direct managerial
responsibility; or

(B) A reduction in the Eligible Employee’s authority to legally bind a
Participating Company or any successor to a Participating Company without first
obtaining any additional authority or approval.

(w) “Retirement Plan” means the Potlatch Salaried Retirement Plan as in effect
from time to time.

(x) “Salaried 401(k) Plan” means the Potlatch Salaried 401(k) Plan as in effect
from time to time.

(y) “Separation from Service” means termination of an Eligible Employee’s
service as an Eligible Employee consistent with Section 409A of the Code and the
regulations promulgated thereunder. For purposes of the Plan, “Separation from
Service” generally means termination of an Eligible Employee’s employment as a
common-law employee of the Corporation and each Affiliate of the Corporation. A
Separation from Service will not be deemed to have occurred if an Eligible
Employee continues to provide services to the Corporation or an Affiliate in a
capacity other than as an employee and if the former employee is providing a
level of bona fide services that is fifty percent (50%) or more of the average
level of services rendered, during the immediately preceding thirty-six
(36) months of employment with the Corporation or Affiliate; provided, however,
that a Separation from Service will be deemed to have occurred if it is
reasonably anticipated that an Eligible Employee’s service with the Corporation
and its Affiliates will terminate after a certain date or the level of bona fide
services that the Eligible Employee will perform after such date (whether as an
employee or another capacity) will permanently reduce to a rate that is less
than twenty percent (20%) of the bona fide level of services rendered, on
average, during the immediately preceding thirty-six (36) months (or if

 

6



--------------------------------------------------------------------------------

employed by the Corporation and its Affiliates less than thirty-six (36) months,
such lesser period). However, the employment relationship is treated as
continuing intact while the individual is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual’s right to reemployment with the
service recipient is provided either by statute or by contract. If the period of
leave exceeds six months and the individual’s right to reemployment is not
provided either by statute or by contract, the employment relationship is deemed
to terminate on the first date immediately following such six-month period.

(z) “Supplemental Plans” means the Potlatch Corporation Salaried Employees’
Supplemental Benefit Plan and Potlatch Corporation Salaried Supplemental Benefit
Plan II and any successor plan.

(aa) “Year of Vesting Service” means a year of vesting service as determined
under the Retirement Plan.

 

SECTION 3. ELIGIBILITY AND DETERMINATION OF VESTING SERVICE.

All Principal Officers and appointed vice presidents of the Participating
Companies and such other employees of the Participating Companies who are
designated by the Committee to participate in the Program shall be eligible to
participate in the Program. As a condition to participation in the Program, each
Eligible Employee shall agree in writing to become bound by its terms,
including, without limitation, the provisions of Section 11.

 

SECTION 4. SEVERANCE BENEFITS.

(a) Basic Severance Benefits. Upon the occurrence of any of the events specified
in Section 5(a), an Eligible Employee shall receive (in lieu of any other
severance benefit payable under any other plan or program now or hereafter
maintained by a Participating Company) Basic Severance Benefits under the
Program as follows:

(i) A cash benefit equal to three (3) weeks of the Eligible Employee’s Base
Compensation for each full Year of Vesting Service completed by such Eligible
Employee;

(ii) The Eligible Employee’s unused and accrued vacation pay, if any, determined
as of the date when the Eligible Employee Separates from Service under the terms
of the Participating Company’s officer vacation policy as in effect when the
applicable event specified in Section 5(a) occurs (which, in the case of
Separation from Service pursuant to Section 5(a)(iv), shall be the date of the
material change rather than the date the Eligible Employee Separates from
Service);

(iii) Eligibility for an “Award” under the Incentive Plan for the “Award Year”
in which he or she Separates from Service, determined under all the terms and
conditions of the Incentive Plan; and

(iv) Continued coverage as an employee during a period of weeks equal to three
(3) times the number of full Years of Vesting Service completed by the Eligible
Employee, under the following employee benefit plans of the Corporation:

 

7



--------------------------------------------------------------------------------

(A) Medical coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service;

(B) Dental coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service; and

(C) Basic life insurance coverage in the amount, if any, that the Eligible
Employee had in effect on the day preceding the date of his or her Separation
from Service.

Notwithstanding any of the foregoing provisions of this Section 4(a)(iv):

(1) Any such continued coverage shall terminate when the Eligible Employee
becomes eligible for coverage by the life insurance, medical or dental plan of
another employer.

(2) In the event that after an Eligible Employee’s Separation from Service with
a Participating Company he or she is otherwise entitled to continued coverage
under the Corporation’s basic life insurance, medical and dental plans pursuant
to any employee benefit plan or program of the Corporation (other than this
Program), the total benefits paid for by the Participating Companies during the
period described above shall not exceed the benefits to which the Eligible
Employee is entitled under this Section 4(a)(iv).

(3) For purposes of this Section 4(a)(iv), the Corporation’s basic life
insurance plan shall not include any other type of life insurance coverage
provided through or by the Corporation to or on behalf of its employees.

(4) During the period of such continued coverage, the Eligible Employee shall
not be eligible to participate in the Corporation’s disability income plan or as
an employee in the Retirement Plan, the Salaried 401(k) Plan, any qualified or
nonqualified stock incentive or phantom stock plan of the Corporation or any
employee benefit plan or program now or hereafter maintained by any
Participating Company other than those plans listed in Section 4(a)(iv)(A)-(C).

Notwithstanding the foregoing provisions of this subsection (a), the sum of the
amounts payable under (i) above shall be not less than six (6) months of the
Eligible Employee’s Base Compensation nor greater than one (1) year of the
Eligible Employee’s Base Compensation and the period of continued coverage
described in (iv) above shall be not less than six (6) months nor more than one
(1) year from the Eligible Employee’s Separation from Service. The Committee
may, in its discretion, increase the benefit payable to any Eligible Employee
without regard to the foregoing limitation.

(b) Change of Control Benefits. Upon the occurrence of any of the events
specified in Section 5(b), an Eligible Employee shall receive (in lieu of any
severance benefit payable under Section 4(a) or any other severance benefit
payable under any other plan or program now or hereafter maintained by a
Participating Company) Change of Control Benefits under the Program as follows:

 

8



--------------------------------------------------------------------------------

(i) Within ten (10) business days following the effective date an Eligible
Employee Separates from Service, a lump sum cash benefit equal to the Eligible
Employees’ annual Base Compensation plus his or her annual Base Compensation
multiplied by his or her standard bonus percentage (as determined pursuant to
the Incentive Plan), determined as of the date of the Change of Control or the
effective date the Eligible Employee Separates from Service, whichever produces
the larger amount, multiplied by the appropriate factor from the following
table:

 

Eligible Employee

   Pay Multiple Factor

Chief Executive Officer

   3.00

Other Eligible Employees

   2.50

Notwithstanding the foregoing, if the Eligible Employee Separates from Service
on or after the date thirty (30) months prior to the Eligible Employee’s Normal
Retirement Date, the applicable factor shall be a fraction, the numerator of
which is the number of full months between the date the Eligible Employee
Separates from Service and such Normal Retirement Date and the denominator of
which is twelve (12). An Eligible Employee described in the preceding sentence
shall be entitled to an additional benefit equal to the difference between the
benefit payable to the Eligible Employee, if any, under the Retirement Plan and
the Retirement Plan Supplemental Benefit provisions of the Supplemental Plans,
and such benefits that would have been payable, if any, under the Retirement
Plan and Supplemental Plans if the Eligible Employee had remained an Eligible
Employee and continued to earn his or her Base Compensation until his or her
Normal Retirement Date; provided, however, that the Present Value of such
additional benefit shall not exceed the difference between the lump sum benefit
determined under the preceding sentence and the lump sum benefit determined
using the otherwise applicable factor from the table above. Such additional
benefit shall be paid at the same time and in the same form as any benefit
payable to the Eligible Employee under the Potlatch Corporation Salaried
Supplemental Benefit Plan II or, if no benefit is payable to the Eligible
Employee under the such plan, the Present Value of such additional benefit shall
be paid in a lump sum at the same time as the Eligible Employee’s Change of
Control Benefits are paid;

(ii) A lump sum cash benefit equal to the Eligible Employee’s unused and accrued
vacation pay, if any, under the terms of the Participating Company’s officer
vacation policy. For this purpose, (A) an Eligible Employee’s Base Compensation
and the terms of the officer vacation policy shall be determined as of the date
when the Eligible Employee Separates from Service or as of the date of the
Change of Control, whichever produces the larger amount and (B) accrued vacation
pay shall be paid notwithstanding any minimum service requirement of the
Participating Company’s officer vacation policy;

(iii) Eligibility for an “Award” for the “Award Year” in which he or she
Separates from Service under the Incentive Plan determined under all the terms
and conditions of such plan but based on the Eligible Employee’s target or
standard bonus determined pursuant to such plan; provided, however, that such
benefit shall not be payable with respect to any Award Year for which the
Eligible Employee receives a payment pursuant to any similar change of control
provision in the Incentive Plan;

 

9



--------------------------------------------------------------------------------

(iv) COBRA premium payments during the number of years equal to the applicable
factor determined under (b)(i) above, subject to all of the conditions and
limitations described in Section 4(a)(iv)(1) through (4) above (determined
without regard to the last paragraph of Section 4(a)) under the following
employee benefit plans of the Corporation;

(A) Provided that the Eligible Employee timely elects continued coverage under
COBRA, medical coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service;

(B) Provided that the Eligible Employee timely elects continued coverage under
COBRA, dental coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service; and

(C) Basic life insurance coverage in the amount, if any, that the Eligible
Employee had in effect on the day preceding the date of his or her Separation
from Service;

(v) In the case of an Eligible Employee who has less than two (2) Years of
Vesting Service on the date he or she Separates from Service, a lump sum cash
benefit equal to (A) the value of that portion of the Eligible Employee’s
accounts in the Salaried 401(k) Plan attributable to “Company Contributions”
under such plan made on the Eligible Employee’s behalf in a “Plan Year” which
are unvested, plus (B) the unvested portion, if any, of the Eligible Employee’s
“401(k) Plan Supplemental Benefit” account under the Supplemental Plans. The
value of those portions of the Eligible Employee’s “Company Stock Account” and
the “401(k) Plan Supplemental Benefit” accounts referred to in the preceding
sentence shall be determined as of the date the Eligible Employee Separates from
Service with the Participating Companies; and

(vi) A lump sum cash benefit equal to the Present Value of the Eligible
Employee’s “Normal Retirement Benefit” and “Retirement Plan Supplemental
Benefit” determined under the Retirement Plan and the Supplemental Plans,
respectively, if the Eligible Employee was not entitled to a “Vested Benefit”
under the Retirement Plan as of the date the Eligible Employee Separates from
Service with the Participating Companies.

(c) Payment of Excise Taxes. If any payment or benefit to or for the benefit of
the Eligible Employee in connection with a Change of Control is deemed an
“excess parachute payment” as defined in Section 280G of the Code subject to the
excise tax imposed by Section 4999 of the Code, then in the event it shall be
determined that any payment or distribution by a Participating Company to or for
the benefit of the Eligible Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Program or otherwise, but determined
without regard to any additional payments required under this Section 4(c) (a
“Payment”)) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Eligible Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Eligible Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Eligible
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax

 

10



--------------------------------------------------------------------------------

imposed upon the Gross-Up Payment, the Eligible Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 4(c), if it shall be
determined that the Eligible Employee is entitled to a Gross-Up Payment, but
that the Payments would not exceed the safe harbor amount of 2.99 times the
Eligible Employee’s “base amount,” as defined in Code section 280G(b)(3), by
$100,000 or more for the Chief Executive Officer and by $50,000 for other
Eligible Employees, then no Gross-Up Payment shall be made to the Eligible
Employee and the Payments, in the aggregate, shall be reduced to an amount such
that the receipt of Payments would not give rise to any Excise Tax. In that
event, the reduced amount payable (the “Reduced Amount”) shall be determined by
reducing or modifying payments in a manner and order of priority that provides
the Eligible Employee with the largest net after-tax value; provided that
payments of equal after-tax present value shall be reduced or modified in the
reverse order of payment. For purposes of this Section 4(c), the Eligible
Employee shall be deemed to pay federal, state and local taxes at the highest
marginal rate of taxation for the applicable calendar year. The amount of the
payment to the Eligible Employee shall be estimated by a third-party service
provider selected by the Corporation as of the date of the event specified in
Section 5(a) or, if earlier, as of the date of the Change of Control as
determined pursuant to Section 5(b). Within thirty (30) business days following
the effective date of an Eligible Employee’s Separation from Service, the
estimated amount due the Eligible Employee pursuant to this Section 4(c) shall
he paid to the Eligible Employee. In the event that the amount of the estimated
payment is less than the amount actually due to the Eligible Employee under this
Section 4(c), the amount of any such shortfall shall be paid to the Eligible
Employee within ten (10) business days after the existence of the shortfall is
discovered.

(d) No Duty to Mitigate; Offset. The Eligible Employee shall not be required to
mitigate the amount of any payments provided under Section 4(b) and 4(c), nor
shall any payment or benefit provided for in Section 4(b) and 4(c) be offset by
any compensation earned by the Eligible Employee as the result of employment by
another employer or by retirement benefits. Notwithstanding the foregoing, the
Committee in its discretion may reduce any payments provided under Section 4(a),
4(b) and 4(c) (to an amount not less than zero) by any payment(s) that an
Eligible Employee has or will receive pursuant to an arrangement or agreement
with a Participating Company that provides for severance payment(s), including
related tax payment(s), to which such Eligible Employee may be entitled in the
event of termination of employment.

 

SECTION 5. CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS.

(a) Payment Of Basic Severance Benefits. Subject to the provisions of
Section 5(c), an Eligible Employee will be eligible for the benefits specified
in Section 4(a) upon the occurrence of any of the following events (except that
an Eligible Employee who has satisfied the conditions of Section 5(b) will be
eligible for the benefits specified in Section 4(b) rather than the benefits
specified in Section 4(a)):

(i) The Eligible Employee’s involuntary termination of employment that
constitutes a Separation from Service by a Participating Company or by the
Eligible Employee’s Separation from Service at the request of the Company for
any reason other than Misconduct, subject to the limitations of
Section 5(c)(ii); provided, however, that if the Separation from

 

11



--------------------------------------------------------------------------------

Service is due to death or because the Eligible Employee is disabled (as defined
in section 409A(a)(2)(C) of the Code), the Eligible Employee shall not be
eligible for any severance benefits under the Program; or

(ii) Termination of the Eligible Employee’s employer’s status as a Participating
Company due to the sale to a third party or a spin-off of a designated
subsidiary, subject to the limitations of Section 5(c)(ii) and provided that
such transaction is a change in the ownership or effective control of the
Corporation or a change in the ownership of a substantial portion of the assets
of the Corporation as defined in the regulations promulgated under Section 409A
of the Code; or

(iii) The Participating Company requires the Eligible Employee to relocate his
or her principal place of work and the new principal place of work is fifty
(50) or more miles further from the Eligible Employee’s primary residence than
was his or her former principal place of work, and the Eligible Employee elects
to Separate from Service rather than to relocate; or

(iv) The Eligible Employee Separates from Service with a Participating Company
within twenty-four (24) months following:

(A) A material Reduction in Authority or Responsibility of the Eligible
Employee. Whether a Reduction in Authority or Responsibility of the Eligible
Employee is material shall be determined in accordance with the criteria set
forth in Section 2(v) in the definition of Reduction in Authority or
Responsibility; provided, however, that (I) a change in the Eligible Employee’s
reporting relationship to another executive who is within the same reporting
level, (II) a reduction in the Eligible Employee’s business unit budget or a
reduction in the Eligible Employee’s business unit headcount or number of direct
reports, or (III) a Reduction in Authority or Responsibility resulting from the
transactions contemplated by the Separation and Distribution Agreement to be
entered into by and between the Corporation and Clearwater Paper Corporation in
connection with the spin-off of Clearwater Paper Corporation, by themselves,
shall not constitute a material Reduction in Authority or Responsibility, or

(B) Any reduction in the Eligible Employee’s Base Compensation, standard bonus
opportunity or long-term incentive opportunity or a fifteen percent (15%) or
greater reduction in the Eligible Employee’s aggregate benefits or perquisites
as compared to those of all other employees similarly situated, unless in each
case the reduction is applicable to all salaried employees or all other
employees similarly situated; provided, however, that this Section 5(a)(iv)
shall apply to the Separation from Service of an Eligible Employee only if the
Eligible Employee or the Participating Company has notified the other party in
writing within three (3) months following the occurrence of any such change that
the party giving notice considers such change to be a material change
encompassed by this Section 5(a)(iv). If the party receiving such notice does
not agree that the change in question is a material change encompassed by this
Section 5(a)(iv), it shall give written notice thereof to the party first giving
notice hereunder within thirty (30) days after receiving notice and the matter
shall be immediately referred to the Appeals Committee; provided, however, that,
within thirty (30) days after receiving written notice that the other party does
not agree that the change in question is covered by this Section 5(a)(iv), the
Eligible Employee may request that the matter be submitted

 

12



--------------------------------------------------------------------------------

directly to arbitration as provided in Section 11. If necessary, the twenty-four
(24) month period specified above shall be extended to a date not later than
thirty (30) days following (I) the announcement of the decision of the Appeals
Committee or, if the matter is referred to arbitration within thirty (30) days
following the announcement of the Appeals Committee’s decision, the announcement
of the award of the arbitrator, or (II) if the matter is referred directly to
arbitration, the announcement of the award of the arbitrator. The Participating
Company or the Eligible Employee may each give the notice described in this
Section 5(a)(iv) only once while this Program is in effect. If one party has
given notice and the twenty-four (24) month period specified above has commenced
running, the other party may not give notice hereunder with respect to a change
occurring during such twenty-four (24) month period. If an Eligible Employee
gives notice pursuant to this Section 5(a)(iv) and the Corporation thereafter in
good faith makes an adjustment in the Eligible Employee’s compensation,
benefits, assigned job or duties, responsibilities, privileges or perquisites,
the Eligible Employee and the Corporation may mutually agree in writing that the
notice shall be null and void.

Notwithstanding the foregoing, no benefits shall be available under the Program
(i) if the Eligible Employee Separates from Service with a Participating Company
because he or she is eligible for or receiving long-term or permanent disability
benefits under the Corporation’s disability income plan as in effect on the date
of onset of disability or (ii) if the Eligible Employee satisfies all of the
following conditions:

(1) He or she Separates from Service on or after his or her Normal Retirement
Date;

(2) For the two-year period immediately before retirement, he or she qualified
as an Eligible Employee; and

(3) He or she is entitled to benefits under the Retirement Plan, Salaried 401(k)
Plan and Supplemental Plans which, when converted to a straight life annuity
(and excluding any portion of the benefit under the Salaried 401(k) Plan which
represents contributions by the Eligible Employee), equals, in the aggregate, at
least $44,000.

(b) Payment Of Change Of Control Benefits. An Eligible Employee will be eligible
for the benefits specified in Section 4(b) if, within two (2) years following a
Change of Control, the Eligible Employee Separates from Service under the
conditions described in Section 5 (a)(i), (ii) or (iii) or a material change
described in Section 5(a)(iv) occurs and the Eligible Employee thereafter
Separates from Service under the conditions described in Section 5(a)(iv);
provided, that the Eligible Employee was employed by a Participating Company on
the date preceding the Change of Control.

(c) Limitations On Eligibility For Benefits.

(i) If an Eligible Employee is assigned from one to another Participating
Corporation, he or she shall not be considered to have Separated from Service
under the provisions of the Program.

(ii) The provisions of Section 5(a)(i) and 5(a)(ii) to the contrary
notwithstanding, no benefit will be payable hereunder due to an Eligible
Employee’s Separation

 

13



--------------------------------------------------------------------------------

from Service because of the sale to a third party or spin-off of a division (or
other operating assets) of a Participating Company or to termination of the
Eligible Employee’s employer’s status as a Participating Company upon the sale
to a third party or spin-off of a designated subsidiary where such sale or
spin-off is a change in the ownership or effective control of the Corporation or
a change in the ownership of a substantial portion of the assets of the
Corporation as defined in the regulations promulgated under Section 409A of the
Code, if (A) (I) the Eligible Employee is employed by the purchaser of such
division, assets, or subsidiary or such other spun-off entity or (II) such
purchaser or spun-off entity is contractually obligated to offer the Eligible
Employee the same or a better job and (B) such purchaser or spun-off entity is
contractually obligated to maintain a plan which in all material respects is
equivalent to the Program, providing for continuing coverage of the Eligible
Employee for two (2) years following the sale or spin-off of such division,
assets or subsidiary.

 

SECTION 6. TIME AND FORM OF BENEFIT.

(a) Time of Benefit. Except as provided in Sections 4(b) and 6(b), distributions
made to Eligible Employees will commence on the first payroll pay date following
the Eligible Employee’s Separation from Service.

(b) Notwithstanding any other provision of the Program, a distribution made to
Eligible Employee who is identified as a Key Employee at the time of his or her
Separation from Service will be delayed for a minimum of six months if the
Eligible Employee’s distribution is triggered by his or her Separation from
Service. Any payment that otherwise would have been made except for the
application of this Section 6(a) during such six-month period will be made in
one lump sum payment not later than the last day of the second month following
the month that is six months from the date the Eligible Employee Separates from
Service. The determination of which Eligible Employees are Key Employees will be
made by the Corporation in its sole discretion in accordance with this
Section 6(a) and Sections 416(i) and 409A of the Code and the regulations
promulgated thereunder.

(c) Form of Benefit. The benefits described in Section 4(a)(i) shall be paid in
monthly installments over a period not to exceed twelve (12) months from the
date the Eligible Employee Separates from Service pursuant to Section 4, as
determined by the Corporation. The benefit described in Section 4(a)(ii) shall
be paid in a lump sum. The benefits described in Sections 4(b)(i), (ii), (v) and
(vi) shall be paid in a lump sum.

 

SECTION 7. EFFECT OF DEATH OF EMPLOYEE.

Should an Eligible Employee die after Separation from Service but while
participating in the Program and prior to the payment of the entire benefit due
hereunder, the balance of the benefit payable under the Program shall be paid in
a lump sum to the estate of the Eligible Employee. Continued medical and dental
coverage as provided in Section 4(a)(iv) and Section 4(b)(iv), as applicable,
shall be available to the Eligible Employee’s surviving spouse only if and to
the extent that such coverage would have been available to such surviving spouse
if the Eligible Employee had died as an active salaried employee of a
Participating Company. Such coverage shall be determined under the terms of the
applicable plan as in effect on the earlier of

 

14



--------------------------------------------------------------------------------

(i) the date the Eligible Employee Separated from Service or (ii) the date of
the Change of Control or the material change described in Section 5(a)(iv), if
applicable.

 

SECTION 8. AMENDMENT AND TERMINATION.

The Committee reserves the right to amend or terminate the Program at any time
and to increase or decrease the amount of any benefit provided under the
Program; provided, however, that as to any individual who has qualified as an
Eligible Employee and has become entitled to any Change of Control Benefit under
Section 4(b), the Program cannot be terminated or amended to reduce any benefit
provided under Section 4(b) or make any condition pertaining to qualification
for the Change of Control Benefit under Section 4(b) materially more
restrictive. Once an individual has qualified as an Eligible Employee, the
Program may not be amended to cause such individual to cease to qualify as an
Eligible Employee for purposes of determining that individual’s eligibility for
the Change of Control Benefit under Section 4(b). Notwithstanding any other
provision of the Program, following a Change of Control this Section 8 may not
be amended for a period of three (3) years.

Notwithstanding the foregoing, the Vice President, Human Resources of the
Corporation shall have the power and authority to amend the Plan with respect to
any amendment that (i) does not materially increase the cost of the Plan to the
Company or (ii) is required to comply with new or changed legal requirements
applicable to the Plan, including, but not limited to, section 409A of the Code.

 

SECTION 9. CLAIMS PROCEDURE.

(a) Claims. All applications for benefits and all inquiries concerning claims
under the program shall be submitted to the Corporation addressed as follows:
“Potlatch Corporation, Plan Administrator under the Potlatch Corporation
Severance Program for Executive Employees, 601 W. First Avenue, Suite 1600,
Spokane, Washington 99201.”

(b) Denial Of Claims. In the event that any application for benefits under the
Program is denied in whole or in part, the Corporation shall notify the
applicant in writing of such denial and shall advise the applicant of the right
to a review thereof. Such written notice shall set forth, in a manner calculated
to be understood by the applicant, specific reasons for such denial, specific
references to the provisions of the Program on which such denial is based, a
description of any information or material necessary for the applicant to
perfect his or her application, an explanation of why such material is necessary
and an explanation of the Program’s review procedure and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10. Such written notice shall be given to
the applicant within ninety (90) days after the Corporation receives the
application, unless special circumstances require an extension of time up to an
additional ninety (90) days for processing the application. If such an extension
of time for processing is required, written notice of the extension shall be
furnished to the applicant prior to the termination of the initial ninety
(90) day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the
Corporation expects to render its decision on the application for benefits.

 

15



--------------------------------------------------------------------------------

SECTION 10. REVIEW PROCEDURE.

(a) Appointment Of Appeals Committee. The Corporation shall appoint a Appeals
Committee which shall consist of three (3) or more individuals who may (but need
not) be employees of the Corporation; provided, however, that at all times
following a Change of Control the Appeals Committee shall consist of at least
three current (as of the effective date of the Change of Control) or former
Corporation officers and directors. The Appeals Committee shall be the named
fiduciary which shall have authority to act with respect to appeals from denials
of benefits under the Program.

(b) Right To Appeal. Any person whose application for benefits is denied (or is
deemed denied) in whole or in part (or such person’s authorized representative)
may appeal the denial by submitting to the Appeals Committee a written request
for review of the application within sixty (60) days after receiving written
notice from the Corporation of the denial. The Corporation shall give the
applicant (or the applicant’s representative) an opportunity to review pertinent
documents in preparing such request for review.

(c) Form Of Request For Review. The request for review must be in writing and
shall be addressed as follows: “Appeals Committee under the Potlatch Corporation
Severance Program for Executive Employees, 601 W. First Avenue, Suite 1600,
Spokane, Washington 99201.” The request for review shall set forth all of the
grounds upon which it is based, all facts in support thereof, and any other
matters which the applicant deems pertinent. The Appeals Committee may require
the applicant to submit such additional facts, documents or other material as
the Appeals Committee may deem necessary or appropriate in making its review.

(d) Time For Appeals Committee Action. The Appeals Committee shall act upon each
request for review within sixty (60) days after receipt thereof unless special
circumstances require an extension of time of up to an additional sixty
(60) days for processing the request for review. If such an extension of time
for review is required, written notice of the extension shall be furnished to
the applicant prior to the end of the initial sixty (60) day period.

(e) Appeals Committee Decision. Within the time prescribed in Section 10(d), the
Appeals Committee shall give written notice of its decision to the applicant and
to the Corporation. In the event the Appeals Committee confirms the denial of
the application for benefits in whole or in part, such notice shall set forth,
in a manner calculated to be understood by the applicant, the specific reasons
for such denial, specific references to the provisions of the Program on which
the decision was based, a statement that the applicant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim, and a
statement of the applicant’s right to bring a civil action under section 502(a)
of ERISA. In the event that the Appeals Committee determines that the
application for benefits should not have been denied in whole or in part, the
Corporation shall take appropriate remedial action as soon as reasonably
practicable after receiving notice of the Appeals Committee’s decision.

(f) Section 5(a)(iv) Dispute. In the event that a dispute involving the
application or interpretation of Section 5(a)(iv) is referred to the Appeals
Committee as provided therein, the

 

16



--------------------------------------------------------------------------------

Appeals Committee shall treat such dispute as an appeal from the denial of a
claim for benefits under this Program that is subject to all of the terms and
conditions of this Section 10.

(g) Rules And .Procedures. The Appeals Committee shall establish such rules and
procedures, consistent with the Program and with ERISA, as it may deem necessary
or appropriate in carrying out its responsibilities under this Section 10. The
Appeals Committee may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits in whole or
in part to do so at the applicant’s own expense.

(h) Exhaustion of Remedies. No legal action for benefits under the Program may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described in Section 9, (ii) has been
notified by the Corporation that the application is denied, (iii) has filed a
written request for review of the application in accordance with the appeal
procedures described in Section 10, and (iv) has been notified that the Appeals
Committee has denied the appeal. Notwithstanding the foregoing, if the
Corporation or the Appeals Committee does not respond to an Eligible Employee’s
claim or appeal within the relevant time limits specified in Sections 9 and 10,
the Eligible Employee may bring legal action for benefits under the Program
pursuant to section 502(a) of ERISA.

 

SECTION 11. RESOLUTION OF DISPUTES INVOLVING SECTION 5.

(a) Arbitration Of Section 5 Dispute. Any dispute, controversy or question
arising under Section 5 which is not resolved by the decision of the Appeals
Committee (or which the Eligible Employee requests be submitted directly to
arbitration as provided herein) shall be referred for decision by an arbitrator
selected by the parties. The proceeding shall be governed by the Rules of the
American Arbitration Association then in effect or such rules last in effect (in
the event such Association is no longer in existence). If the parties are unable
to agree upon such an Arbitrator within thirty (30) days after either party has
given the other party written notice of its desire to submit the dispute,
controversy or question for decision as aforesaid, then either party may apply
to the American Arbitration Association for the appointment of an arbitrator or,
if such Association is not then in existence or does not desire to act in the
matter, either party may apply to the Presiding Judge of the Superior Court of
the City and County of Spokane, State of Washington, for the appointment of an
arbitrator to hear the parties and settle the dispute, controversy or question,
and such Judge is authorized to make such appointment pursuant to the Program.
The arbitration shall take place at the location mutually agreed to by the
parties or, if the parties are unable to agree upon the location, at the
location designated by the Arbitrator. The compensation and expenses of the
Arbitrator shall be borne by the Corporation, unless the Arbitrator determines
that an Eligible Employee acted willfully and maliciously in connection with his
or her claim for benefits under the Program, in which case the Arbitrator shall
direct the Eligible Employee to pay all or a portion of the compensation and
expenses of the Arbitrator.

(b) Arbitration Exclusive Remedy. Arbitration shall be the exclusive remedy for
the settlement of disputes involving the application or interpretation of
Section 5. The decision of the Arbitrator shall be final, conclusive and binding
on all interested persons and no action at law or inequity involving the
application or interpretation of Section 5 shall be instituted other than to
enforce the award of the Arbitrator.

 

17



--------------------------------------------------------------------------------

SECTION 12. BASIS OF PAYMENTS TO AND FROM PROGRAM.

All benefits under the Program shall be paid by the Corporation. The Program
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Corporation. Nothing contained in the Program shall be deemed to
create a trust of any kind for the benefit of Eligible Employees, or create any
fiduciary relationship between the Corporation and the Eligible Employees with
respect to any assets of the Corporation. The Corporation is under no obligation
to fund the benefits provided herein prior to payment, although it may do so if
it chooses. Any assets which the Corporation chooses to use for advance funding
shall not cause the Program to be a funded plan within the meaning of ERISA.

SECTION 13. NO EMPLOYMENT RIGHTS.

Nothing in the Program shall be deemed to give any individual the right to
remain in the employ of a Participating Company or a subsidiary or to limit in
any way the right of a Participating Company or a subsidiary to terminate an
individual’s employment, which right is hereby reserved.

 

SECTION 14. NON-ALIENATION OF BENEFITS.

No benefit payable under the Program shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void.

 

SECTION 15. SUCCESSORS AND ASSIGNS.

The Program shall be binding on the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Program may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Program in the same manner and to
the same extent that the Corporation would be if no succession or assignment had
taken place.

 

SECTION 16. NOTICES.

All notices pertaining to the Program shall be in writing and shall be deemed
given if delivered by hand or mailed with postage prepaid and addressed, in the
case of the Corporation to the address set forth in Section 9(a), attention of
its Corporate Secretary, and the case of the Eligible Employee to his or her
last known address as reflected in the records of the Corporation.

 

18